Citation Nr: 1036047	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  03-32 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a back 
disorder and, if so, whether service connection is warranted.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a left 
wrist disorder and, if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, 
which denied the claim for service connection for a right 
shoulder disorder and declined to reopen the claims for service 
connection for disorders of the back and left wrist.  

The Veteran presented testimony at the RO in May 2003 and before 
the undersigned Veterans Law Judge (VLJ) in May 2005.  
Transcripts of both hearings are of record.  

The issue of entitlement to service connection for a right 
shoulder disorder was remanded by the Board in August 2005 for 
additional development and to address due process concerns.  In 
pertinent part, the Board instructed the RO/Appeals Management 
Center (AMC) to schedule the Veteran for a VA examination.  This 
action was accomplished and the matter has been returned to the 
Board for appellate review.  The Board notes that the RO/AMC did 
not readjudicate the claim, as instructed, in a supplemental 
statement of the case (SSOC); as the claim is being granted, 
however, there is no prejudice in proceeding with appellate 
review.  See e.g., D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) 
(only substantial compliance with Board's remand instructions 
required, not strict compliance).  

The Board also declined to reopen the claims for service 
connection for disorders of the back and left wrist, as well as a 
claim for service connection for asthma, in August 2005.  The 
Veteran subsequently appealed this denial to the Court of Appeals 
for Veterans Claims (Court).  In a November 2007 Memorandum 
Decision, the Court set aside the Board's August 2005 decision 
and remanded the issues to the Board for actions consistent with 
the decision.  In pertinent part, the Court determined that VA 
had failed to fulfill its duty to notify under 38 U.S.C.A. 
§ 5103(a) regarding what type of evidence the Veteran needed to 
submit in order to successfully reopen his claims.  Judgment was 
entered in December 2007.

The claims to reopen entitlement to service connection for 
disorders of the back and left wrist and asthma were remanded by 
the Board in May 2008.  The RO/AMC was instructed to inform the 
Veteran of the evidence needed to reopen his claims and to make 
arrangements to obtain the Veteran's complete service treatment 
records, including any clinical records.  The actions directed by 
the Board have been accomplished to the extent necessary. 

The Board notes that service connection for asthma was granted by 
the Seattle, Washington, RO in a March 2010 rating decision.  
Therefore, that issue is no longed before the Board for appellate 
review.  

The reopened claims for service connection for disorders of the 
back and left wrist are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the AMC in 
Washington, DC.


FINDINGS OF FACT

1.  The Board resolves reasonable doubt in the Veteran's favor by 
finding that he has a right shoulder disorder as a result of 
active service.  




2.  An unappealed January 1996 rating decision denied a claim for 
service connection for a back injury on the basis that there was 
no evidence of a back condition that could be tied to the 
Veteran's active duty.  

3.  Additional evidence submitted since January 1996 on the issue 
of service connection for a back disorder is new and material as 
it includes evidence that raises a reasonable possibility of 
substantiating the claim.  

4.  An unappealed December 1996 rating decision denied a claim 
for service connection for a left wrist injury on the basis that 
the Veteran had not submitted new and material evidence 
sufficient to reopen the claim.  

5.  Additional evidence submitted since December 1996 on the 
issue of service connection for a left wrist disorder is new and 
material as it includes evidence that raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder 
disorder have been met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).

2.  The January 1996 rating decision that denied the claim for 
service connection for a back injury is final.  38 U.S.C. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

3.  New and material evidence has been submitted to reopen the 
claim for service connection for a back disorder.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

4.  The December 1996 rating decision that denied the claim for 
service connection for a left wrist injury is final.  38 U.S.C. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

5.  New and material evidence has been submitted to reopen the 
claim for service connection for a left wrist disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection for a right shoulder disorder

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009)

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the disease 
is manifested to a compensable degree within one year following 
service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  




A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

The Veteran contends that he has a right shoulder disorder as a 
result of service.  He asserts he was treated for six months and 
received services from the Department of the Navy.  The Veteran 
reports having periodic issues with his shoulder, being treated 
by a chiropractor after his 1984 discharge, and taking Naprisin 
and anti-inflammatories to offset the constant pain and 
discomfort.  See October 2001 VA Form 21-4138; May 2003 and May 
2005 hearing transcripts.  

The Veteran's service treatment records reveal that during a 
Marine Corps replacement examination in September 1982, clinical 
evaluation of his upper extremities revealed crepitus over the 
right acromioclavicular (AC) joint.  The examining physician 
noted that the crepitus was compatible with joint laxity 
secondary to previous injury.  See report of medical examination.  
In November 1982, the Veteran was seen with complaint of pain and 
limited use of the right shoulder.  He indicated that he did not 
remember any injury and stated that the pain had been persistent 
for approximately one year.  The assessment was right shoulder 
pain, unknown etiology.  The following day, the Veteran was seen 
for follow-up and was assessed with possible right shoulder 
bursitis.  In April 1983, the Veteran was seen with complaint of 
right shoulder pain for two years.  See health records.  The 
Veteran sought emergency care and treatment in June 1984 for pain 
between his shoulder blades.  He declined to wait, however, and 
indicated that he would go to BA's in the morning.  See standard 
form 558.  At the time of the Veteran's separation from service, 
clinical evaluation of his upper extremities was normal, and 
there were no notations made regarding the right shoulder.  See 
August 1984 report of medical examination.  

The post-service medical evidence of record reveals that the 
Veteran underwent a VA compensation and pension (C&P) examination 
in August 2002, at which time he reported injuring his right 
shoulder during a fall during field training exercises and being 
diagnosed with an acromioclavicular joint shoulder separation 
with secondary bursitis.  He indicated that he was treated at 
that time with physical therapy, nonsteriodal anti-
inflammatories, and hot and cold therapy.  The Veteran reported 
that he was unable to work at shoulder height or higher and had 
to retrain into a new profession from his original job as a 
certified cook and chef.  He indicated that he was limited due to 
fatigability and pain in his right shoulder.  Following physical 
examination, the Veteran was diagnosed with right 
acromioclavicular joint separation of grade 1 with episodic 
painful range of motion of a mild nature.  A subsequent x-ray, 
however, showed no evidence of an acromioclavicular separation.  

The Veteran underwent another VA C&P examination in September 
2005, at which time his claims folder was reviewed.  He reported 
injuring his right shoulder in a fall prior to separation from 
service sometime in the 1982 or 1983 timeframe.  The Veteran 
indicated that he was seen at sick call and continued to have 
pain in the right shoulder that worsened with lifting, push ups, 
and similar activities.  He reported that over the years, his 
right shoulder condition had worsened and that he had lost motion 
and had near-daily pain.  The examiner noted that past x-ray of 
the right shoulder was accomplished in May 2002 and was negative.  
Repeat x-rays were conducted the day of the examination and are 
contained in the claims folder.  The examiner noted that the x-
ray showed mild osteophytes formation at the junction of the head 
and neck of the humerus inferiorly and medially.  Following 
physical examination, the Veteran was diagnosed with mild 
degenerative joint disease of the right glenohumeral joint with 
decreased and painful motion.  

The examiner noted that review of the service treatment records 
revealed treatment for a shoulder several times while the Veteran 
was in service.  In 1982, he was treated with complaint of 
decreased range of motion and pain with motion of the right 
shoulder.  The possible diagnosis entertained at that time was of 
AC separation, though no x-rays were taken.  On further record 
review, the examiner noted that AC joint "area" had painful 
crepitus on examination in 1982.  Of interest is that the Veteran 
is very muscular and places fingertip lateral to the AC joint 
when asked where his pain is located.  Combining x-ray reports 
and history of dislocation, one can safely state he dislocated 
the shoulder and did not simply have a minor AC separation.  On a 
more likely than not basis, prior trauma documented in 
photocopies of his service treatment record is the causal agent 
in his current glenohumeral degenerative joint disease on the 
right with decreased and painful motion.  

Records dated subsequent to the September 2005 VA examination 
report reveal that the Veteran injured his right shoulder in 
November 2005 when he was trying to lift a car out of a ditch; he 
was assessed with anterior labral tear.  He underwent labral 
repair of the right shoulder in February 2006 but reinjured his 
shoulder again at work in April 2006 as he was trying to help 
lift a patient.  The Veteran thereafter underwent an open 
acromioplasty and repair of a slap lesion in September 2007.  See 
records from Elmendorf Air Force Base Hospital; Anchorage 
Fracture and Orthopedic Clinic.  He has received treatment 
related to right shoulder problems at the Alaska VA Healthcare 
System in Anchorage, Elmendorf Air Force Base Hospital, and 
Providence Alaska Medical Center.  

The evidence of record supports the claim for service connection 
for a right shoulder disorder.  As an initial matter, and as 
discussed in more detail above, the Veteran's service treatment 
records contain several notations related to his right shoulder.  
Moreover, the Veteran was diagnosed with mild degenerative joint 
disease of the right glenohumeral joint at the time of the 
September 2005 VA C&P examination and the VA examiner, after 
reviewing the service treatment records, provided an opinion that 
the prior trauma documented in service was the causal agent in 
his current diagnosis.  Based on the VA examiner's opinion, the 
Board resolves reasonable doubt in the Veteran's favor and finds 
that service connection for a right shoulder disorder is 
warranted.  38 C.F.R. §§ 3.102, 3.303.


II.	Whether new and material evidence has been presented to 
reopen a claims of entitlement to service connection for 
back and left wrist disorders

The Veteran seeks to establish service connection for disorders 
of his back and left wrist.  See October 2001 VA Form 21-4138.  
The RO has declined to reopen the claims and has continued the 
denial issued in a previous final decision.  The Board has an 
obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996).

A rating decision issued by the RO in January 1996 denied the 
claim for service connection for a back injury on the basis that 
there was no evidence of a back condition that could be tied to 
the Veteran's active duty.  The RO notified the Veteran of this 
decision by letter dated February 9, 1996, but he did not appeal.  
See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(a) 
(1995) (except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement (NOD) with a determination by the agency of original 
jurisdiction (AOJ) within one year from the date that the agency 
mails notice of the determination; otherwise, that determination 
will become final).  An unappealed determination of the AOJ is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2009).

A rating decision issued by the RO in December 1996 denied the 
claim for service connection for a left wrist injury on the basis 
that he had not submitted new and material evidence that would 
change its previous decision.  Review of the claims folder 
reveals that the claim was initially denied in an April 1986 
rating decision on 




the basis that there was no evidence that a left wrist disorder 
had been incurred in or aggravated by service.  The RO notified 
the Veteran of this decision by letter dated December 9, 1996, 
but he did not appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.302(a) (1996) (except in the case of 
simultaneously contested claims, a claimant, or his or her 
representative, must file a NOD with a determination by the AOJ 
within one year from the date that the agency mails notice of the 
determination; otherwise, that determination will become final).  
An unappealed determination of the AOJ is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2009).

The Veteran filed a claim to reopen in October 2001, and this 
appeal ensues from the October 2002 rating decision issued by the 
RO in Anchorage, Alaska, which declined to reopen a claim for low 
back pain and a claim for status post multiple left wrist 
injuries with fusion on the basis that no new and material 
evidence had been submitted.

As a general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely upon 
the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).  If the claimant presents new and 
material evidence, however, the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  38 U.S.C.A. § 
5108 (West 2002).

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a) (2009).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
decision of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

As noted above, establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  

For the purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to be 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence before the RO in January 1996 included the Veteran's 
October 1995 statement in support of claim, in which he asserted 
injuring his back in service.  The Veteran also indicated that 
the service treatment records documenting this injury had been 
lost.  See VA Form 21-4138.  The evidence before the RO also 
included the Veteran's available service treatment records, which 
included a June 1984 record of emergency care and treatment for 
pain between his shoulder blades.  The Veteran declined to wait, 
however, and indicated that he would go to BA's in the morning.  
See standard form 558.  His service treatment records also reveal 
that at the time of his separation from service, clinical 
evaluation of his spine was normal, and there were no notations 
made regarding his back.  See August 1984 report of medical 
examination.  There was no evidence before the RO in January 1996 
that the Veteran had a current back disorder that was related to 
his active service.  

The evidence added to the record since January 1996 includes the 
Veteran's statements contending that he has constant lower back 
pain as a result of an in-service injury.  He has testified to 
injuring his back while stationed in Okinawa and asserts that he 
was carrying his gear and ammunition in swampy conditions during 
a force march when he sprained his back.  The Veteran asserts 
that he was treated at this time and that the record of treatment 
related to his back was lost when he was in Okinawa.  He reports 
being treated for his back after his separation from service, but 
indicates that the doctor who treated him retired and that his 
medical records are not available  See October 2001 VA Form 21-
4138; May 2003 and May 2005 hearing transcripts.  

The evidence added to the record since January 1996 also includes 
a June 1997 record from the VA Alaska Healthcare System which 
documents the Veteran's complaint of increased low back pain and 
right leg pain and an assessment of low back strain.  During the 
August 2002 VA C&P examination, the Veteran reported that 
symptoms onset secondary to a training exercise and that he was 
diagnosed with severe lumbar spine strain, after which he was put 
on bed rest for four weeks to allow for recovery.  The Veteran 
was diagnosed with chronic lumbar spine strain with painful range 
of motion.  An x-ray of the lumbar spine taken at the time of the 
examination contained an impression of minor changes of thoracic 
and lumbar spondylosis.  See imaging report.  

The medical and lay evidence added to the record since January 
1996 was not previously of record and is thus considered new.  
Taken together, this evidence is also considered material, as it 
raises a reasonable possibility of substantiating the claim.  
More specifically, it reveals that the Veteran now has a current 
low back disorder.  He has also reported continuity of 
symptomatology since service.  Having found that new and material 
evidence has been presented since the last final denial of the 
Veteran's claim, the claim for service connection for a back 
disorder is reopened for review on the merits.  

Turning to the claim to reopen a left wrist disorder, evidence 
before the RO in December 1996 included the Veteran's December 
1985 VA Form 21-526, in which he reported sustaining an injury to 
his left wrist in September 1983 while stationed at Camp Lejeune, 
North Carolina, see also August 1986 VA Form 9, and an October 
1995 statement in support of claim, in which the Veteran asserted 
that the service treatment records documenting this injury had 
been lost.  See VA Form 21-4138.  The evidence before the RO also 
included the Veteran's available service treatment records, which 
are devoid of reference to complaint of, or treatment for, any 
left wrist problems, but which do document complaint of right 
wrist pain in October 1983.  See chronological record of medical 
care.  There was no evidence before the RO in December 1996 that 
the Veteran had a left wrist disorder that had been incurred in 
or aggravated by service.  

The evidence added to the record since December 1996 includes the 
Veteran's statement in support of claim received June 2003, in 
which he contends that an error was made when the medical 
personnel documented a right wrist injury in service and that his 
left wrist had deteriorated since service.  See also May 2005 
hearing transcript.  

The lay evidence was not previously of record and is thus 
considered new.  It is also considered material, as it raises a 
reasonable possibility of substantiating the claim.  Having found 
that new and material evidence has been presented since the last 
final denial of the Veteran's claim, the claim for service 
connection for a left wrist disorder is reopened for review on 
the merits.  

For the reasons discussed below, additional development of the 
evidence is needed to decide the reopened claims.


III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  With regard to claims 
to reopen finally disallowed claims, the VA's duties require 
notice of the evidence needed to reopen the claim as well as the 
evidence to establish the underlying benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

As the claim for service connection for a right shoulder disorder 
has been granted, the duty to notify and assist has been met to 
the extent necessary.  And as the issue of whether new and 
material evidence has been submitted to reopen the claims for 
service connection for disorders of the back and left wrist has 
been resolved in the Veteran's favor, any error in notice 
required by Kent is harmless error and analysis of 


whether VA has satisfied its other duties to duties to notify and 
assist is not in order.


ORDER

Service connection for a right shoulder disorder is granted.  

The claim for service connection for a back disorder is reopened.  
To this extent only, the appeal is granted.

The claim for service connection for a left wrist disorder is 
reopened.  To this extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in regards to the reopened 
claims.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure that 
his due process rights, including those associated with 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009), are met.

As an initial matter, the Veteran's reopened claims for service 
connection for disorders of the back and left wrist have not been 
adjudicated on the merits by the AOJ.  Consequently, due process 
mandates that the matter be remanded in accordance with Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Secondly, review of the claims folder reveals that the Veteran 
reported being on Workers' Compensation for a wrist injury in 
October 1996.  See VA Form 10-0114j.  It is unclear whether this 
injury was related to his left wrist.  Records regarding the 
Veteran's claim for Workers' Compensation, however, may be 
pertinent to his claim.  Therefore, the RO/AMC should undertake 
appropriate action to obtain copies of the determination 
associated with the Veteran's award of Workers' Compensation, as 
well as copies of all medical records underlying that 
determination.  See 38 C.F.R. § 3.159(c)(1).  Recent VA treatment 
records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records from the 
Alaska VA Healthcare System related to 
treatment for his left wrist and back, dated 
since April 2009.

2.  Undertake appropriate action to obtain a 
copy of the determination associated with 
the Veteran's award of Workman's 
Compensation benefits prior to, or as of, 
October 1996, as well as copies of all 
medical records underlying that 
determination.  All records/responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO/AMC should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  Finally, adjudicate the claims for 
service connection for a back disorder and a 
left wrist disorder on the merits.  If the 
benefits sought on appeal are not granted, 
issue a supplemental statement of the case 
and give the Veteran and his representative 
an appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


